DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “input device” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “input unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “input device”) is modified by functional language (“for allowing a user to input”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a keyboard, a mouse, a trackball, a touch panel, and the like ([0024]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 recites the limitation “the same patient”. It is unclear if this is the first patient or if the system is merely configured to receive ultrasound images corresponding to a same patient with respect to each stored ultrasound image. For examination purposes, it has been interpreted to mean any patient, however, clarification is required. 

Claim 1 recites the limitation “store ultrasound images”. It is unclear if these are the same ultrasound images of the intima-media thickens of the blood vessel or if these are different ultrasound images. In other words, it is unclear if the stored ultrasound images of the past tests are of the intima-media thickness of the blood vessel and/or based on the ultrasound echo received or if they are not related to the intima-media thickness/ultrasound echo. For examination purposes, it has been interpreted to mean any ultrasound images, however, clarification is required. 
Claim 1 recite the limitation “a first patient”. It is unclear if this is the same patient recited previously or a different patient. For examination purposes, it has been interpreted to mean any patient, however, clarification is required.
Claim 1 recites the limitation “a first ultrasound image” it is unclear if this is one of the ultrasound images of the intima-media thickness of the blood vessel based on the ultrasound echo or if this is a different ultrasound image. For examination purposes, it has been interpreted to mean any ultrasound image, however, clarification is required. 
Claims 1 and 19 recite the limitation “a first set of ultrasound images of the first patient stored in the database”. It is unclear if this is the ultrasound images of the intima-media thickness of a blood vessel (with respect to claim 1), a set from the stored ultrasound images, or a different set of ultrasound images. For examination purposes, it has been interpreted to mean any set of ultrasound images stored in the database, however, clarification is required.  
Claim 1 recites the limitation “at least one past test”. It is unclear if the past test is the test from which the at least one image is selected or is a different past test. For examination purposes, it has been interpreted to mean any past test, however, clarification is required. 
Claim 6 recites the limitation “one or more processors are configured to determine the priorities with higher values for the at least one of the second ultrasound images than that for the at least one of the third ultrasound images”. It is unclear if this is a different determination of priorities or the same determination of priorities as claim 1. For example, claim 1 recites receiving a selection of at least one image among the first set of ultrasound images which are displayed in a first arrangement order determined based on the priorities and the limitation of claim 6 appears to recite that determination of the priorities is done after the ultrasound images are selected.. Furthermore, if it is the same determination of priorities it is unclear how it relates to the comparison of the first ultrasound image with each of the first set of ultrasound images as recited in claim 1 and appears to be a different priority determination for that reason. For examination purposes, it has been interpreted to mean any determination of priorities, however, clarification is required. 

Claims 7 and 8 recite the limitation “one or more processors are configured to determine the priorities with higher values for the at least one of the fourth ultrasound images than that for the at least one of the fifth ultrasound images”. It is unclear if this is a different determination of priorities or the same determination of priorities as claim 1. For example, claim 1 recites receiving a selection of at least one image among the first set of ultrasound images which are displayed in a first arrangement order determined based on the priorities and the limitation of claims 7 and 8 appears to recite that determination of the priorities is done after the ultrasound images are selected. For examination purposes, it has been interpreted to mean any determination of priorities, however, clarification is required.   
Claims 9, 10 and 11 recite the limitation “one or more processors are configured to determine the priorities with higher values for the at least one of the sixth ultrasound images than that for the at least one of the seventh ultrasound images”. It is unclear if this is a different determination of priorities or the same determination of priorities as claim 1. For example, claim 1 recites receiving a selection of at least one image among the first set of ultrasound images which are displayed in a first arrangement order determined based on the priorities and the limitation of claims 9 and 10 appears to recite that determination of the priorities is done after the ultrasound images are selected. For examination purposes, it has been interpreted to mean any determination of priorities, however, clarification is required.   
Claim 12 recites the limitation “one or more processors are configured to determine the priorities with higher values for the at least one of the sixth ultrasound images than that for the at least one of the seventh ultrasound images”. It is unclear if this is a different determination of priorities or the same determination of priorities as claim 1 or of claim 6. For example, claim 1 recites receiving a selection of at least one image among the first set of ultrasound images which are displayed in a first arrangement order determined based on the priorities and the limitation of claims 9 and 10 appears to recite that determination of the priorities is done after the ultrasound images are selected. Additionally it is unclear if the higher values are the same higher values of claim 6 or are different higher values. For examination purposes, it has been interpreted to mean any determination of priorities, however, clarification is required.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20140221836 A1), hereinafter Takeda in view of  Foreign Hayasaka (JP201201734) and Kozuka et al. (US 20150356271 A1), hereinafter Kozuka. Examiner notes that citations to the Hayasaka are in reference to the global dossier translated copy provided herein.  
Regarding claims 1 and 19,
Takeda teaches an ultrasound diagnostic system (at least fig. 3 (1) and corresponding disclosure in at least [0045]) comprising:
An array transducer (at least fig. 3 (1b) and corresponding disclosure in at least [0049]. [0052] which discloses a plurality of transducers arranged in ultrasound probe 1b) 
A transmitting circuit (at least fig. 4 (102) and corresponding disclosure in at least [0052]) configured to transmit an ultrasound beam toward a patient from the array transducer ([0007] which discloses ultrasound probe which output transmissive ultrasound to a subject),
A receiving circuit (at least fig. 4 (103) and corresponding disclosure in at least [0053]) configured to receive an ultrasound echo from the patient ([0007] which discloses reflected ultrasound from the subject to obtain a reception signal)
One or more processors (at least fig. 4 (104, 105, and 106) and corresponding disclosure in at least [0054]-[0056]) configured to create ultrasound images based on the ultrasound echo received by the receiving circuit ([0054] which discloses image generation unit generates B-mode image data by performing processing on the sound ray data generated by the reception unit)
A database (at least fig. 4 (109) and corresponding disclosure in at least [0055]) configured to store ultrasound images of past tests for the same patient ([0063] which discloses the storage unit stores the ultrasound image data generated by the image processing unit [0106] which discloses a date list of dates of past tests which a patient has undergone is displayed and when the touch operation is performed on one of the dates displayed in the date list DL, thumbnails based on ultrasound image data stored on the date are displayed in a thumbnail list SL2 and [0106] which discloses the ultrasound image data of the touched thumbnail is read form the storage unit 109. Examiner thus notes the ultrasound images of the past tests are stored in database 109) 
An input device (at least fig. 3 (101 and 107b) and corresponding disclosure in at least [0051] and [0059]) configured to input various kinds of information based on an input by a user ([0065] which discloses the image file generation process (e.g. of fig. 5) is performed in response to an execution operation by an operator such as a doctor or a technician. Examiner thus notes the various kind so information input during at least the image generation process is by a user), and 
A display device (at least fig. 3 (107a) and corresponding disclosure in at least [0058]),
Wherein the one or more processors (104, 105, 106) are configured to create a first ultrasound image of a current test for a first patient (at least fig. 23 (UDa) and corresponding disclosure in at least [0106])
Retrieve a first set of ultrasound images (at least fig. 23 (SL2) and corresponding disclosure in at least [0106]) of the first patient stored in the database ([0106] which discloses when a touch operation is performed on one of the dates displayed in the date list DL, thumbnails based on ultrasound image data stored on the date are displayed in a thumbnail list SL2)
Make the display device display the first set of ultrasound images in a first arrangement order (see at least fig. 23).
Receive a selection of at least one image (at least fig. 23 (UDb) and corresponding disclosure in at least [0106]) among the first set of ultrasound images by the user via the input device ([0106] which discloses if a touch operation is performed on one of the thumbnails displayed in the thumbnail list SL2, the ultrasound image data is read from the storage unit)
Receive an input to generate a single test report image (at least fig. 23 and corresponding disclosure in at least [0106] which discloses if a touch operation is performed on one of the thumbnails displayed the ultrasound image currently obtained and the ultrasound image UDb previously-stored are displayed side-by-side)
Upon receiving the instruction automatically create the single test report image (fig. 23), wherein the single test report image (fig. 23) comprises test results (Examiner notes a test result has been interpreted as an image which is generated as a result of the test in it’s broadest reasonable interpretation) of the current test (UDa) and at least one of the past tests (UDb), the first ultrasound image (UDa) and the at least one image (UDb).

It is unclear if the ultrasound images created are ultrasound images of an intima-media thickness of a blood vessel.
Hayasaki, in a similar field of endeavor involving ultrasound imaging, teaches an ultrasound diagnostic system (at least fig. 1 and corresponding disclosure in at least [0009]) comprising:
an array transducer (at least fig. 1 (2) and corresponding disclosure in at least [0010])
a transmitting circuit (see at least fig. 1 (3) and corresponding disclosure in at least [0010])) configured to transmit an ultrasound beam toward a patient from the array transducer (2) ([0011] which discloses transmitting ultrasonic waves to the subject)
a receiving circuit (at least fig. 1 (3) and corresponding disclosure in at least [0010]) configured to receive an ultrasound echo from the patient ([0011] which discloses receiving the echo signal from transmitted ultrasonic waves to the subject)
		and one or more processors (at least fig. 1 (5) and corresponding disclosure in at least [0014]-[0015]) configured to create ultrasound images of an intima-media thickness of a blood vessel (at least fig. 10 and corresponding disclosure in at least [0037]) based on the ultrasound echo received by the receiving circuit ([0015] which discloses image data creation unit 51 converts echo data into ultrasonic image data) including a first ultrasound image (at least fig. 10 (G0) and corresponding disclosure in at least [0026]) of an intima-media thickness of a blood vessel of a current test ([0030] which discloses ultrasonic image data U0 of which G0 is generated [0026] and IMT0 is obtained in a current examination)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Takeda to include creating images as taught by Hayasaka in order to evaluate the condition of a carotid artery over time. 

	Takeda fails to explicitly teach wherein the processor determines priorities corresponding to the first set of ultrasound images by comparing the first ultrasound image with each of the first set of ultrasound images, give the priorities to the first set of ultrasound images, and make the display device display the first set of ultrasound images in a first arrangement order which is determined based on the priorities. 
	Kozuka, in a similar field of endeavor involving medical imaging teaches, determining priorities corresponding to a first set of medical images by comparing a first medical image with each of the first set of medical images ([0125] which discloses comparing a target medical image and similar medical images and similar medical images are displayed in order of decreasing similarity. Examiner thus notes a priority is given to each in order to display them in such a manner), give the priorities to the first set of medical images (Examiner notes in order to display the images in decreasing order of similarity the priorities are given to the first set of medical images), and make a display device display image related information pieces in a first arrangement order which is determined based on the priorities (at least fig. 6 (710) and corresponding disclosure in at least [0181] and [0125])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Takeda to include determining priorities as taught by Park in order to visualize the thumbnail images in a desirable order of similarity. Such a modification would allow the user to easily access images discern and select an image with higher similarity for comparison to the current image. 
	The modified system would perform the method of claim 19. 

Regarding claim 2,
Takeda, as modified, teaches the elements of claim 1 as previously stated. Hayasaka further teaches wherein the one or more processors (5) are configured to measure the intima-media thickness (at least fig. 10 (IMT0) and corresponding disclosure in at least [0030]) based on a first ultrasound image (at least fig. 10 (G0) and corresponding disclosure in at least [0026]) of a current test ([0030] which discloses ultrasonic image data U0 of which G0 is generated [0026] and IMT0 is obtained in a current examination) 
Attach the measurement value of the intima-media thickness to the first ultrasound image (at least fig. 10 depicts the imt value (IMT0) attached to the ultrasound image (G0) and at least fig. 7 which depicts the intima-media thickness IMT0 stored with (i.e. attached to) the first ultrasound image data U0 and thus the first ultrasound image G0) 
In a case where at least one ultrasound image (at least fig. 10 (G5) and corresponding disclosure in at least [0037]) selected by a user ([0035] which discloses the operator operates operation unit to input instruction information for instructing the point f assumed to be abnormal and ultrasonic image data U5 used to measure the intima-mediate thickness IMT5 is specified as instructed by the curser CA)  has been measured for the intima-media thickness in a corresponding past tests ([0036] which discloses UI to U* is from past data) 
The one or more processors (5) are configured to automatically create a single test report image (at least fig. 10 and corresponding disclosure in at least [0037]) comprising a test results of the current test and at least one of the past tests (See at least fig. 6. Examiner notes the graph and images are considered test results of the current test and at least one of the past tests), the first ultrasound image (G0), and the at least one image (G5), and further comprising the measurement values (IMT0 and IMT5) of the intima-media thickness attached to the first ultrasound image (G0) and the at least one image (G5) (Examiner notes the IMT values are attached to the ultrasound image and the at least one image via the display and/or by being stored with the image data)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Takeda, as currently modified, to include IMT measurements in the test report as taught by Hayasaki in order to evaluate the measurement values for abnormalities ([0033])

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda, Hayasaka, and Kozuka as applied to claim 2 above, and further in view of Chono (US 20120083698 A1), hereinafter Chono.
Regarding claim 3,
Takeda, as modified, teaches the elements of claim 2 as previously stated. Takeda, as modified, fails to explicitly teach wherein the one or more processors are configured to create an information tag including the measurement values of the intima-media thickness, and attach the information tag to the first ultrasound image. 
Chono, in a similar field of endeavor involving IMT imaging, teaches a processor configured  (at least fig. 1 (16) and corresponding disclosure) configured to create an information tag (at least fig. 2 (203) and corresponding disclosure) including a measurement value of an intima-media thickness (at least fig. 2), and attach the information tag (203) to a test image of an intima-media thickness (at least fig. 2 (202) and corresponding disclosure. Examiner notes the tag (203) is attached to the test image 202 as depicted in fig. 2). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Takeda, as currently modified, to include creating a tag and attaching it to the test images as taught by Chono, in order to view the IMT measurements alongside the test image accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda, Hayasaka, and Kozuka as applied to claim 1 and further in view of Higuchi et al. (US 20130109970 A1), hereinafter Higuchi
Regarding claim 6,
	Takeda, as modified, teaches the elements of claim 1 as previously stated. 
	Hayasaki further teaches wherein a first ultrasound image of a current test (at least fig. 7 (U0) and corresponding disclosure in at least [0030]) and a first set of ultrasound images (at least fig. 3 (U1-U8) and corresponding disclosure in at least [0023]) stored in a database (at least fig. 3 (9) and corresponding disclosure in at least [0023]) comprises second ultrasound images (U1-U8) which have already been measured for the intima-media thickness (at least fig. 3 (IMT1-IMT8) and corresponding disclosure in at least [0023]) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the first set of ultrasound images of Takeda, as currently modified, to include second ultrasound images as taught by Hayasaki in order to evaluate IMT values of the first ultrasound image in comparison to IMT values of previously acquired images.
Takeda, as modified, fails to explicitly teach wherein in a case wherein in a case where the first set of ultrasound images includes second ultrasound images which have already been measured for the intima-media thickness in corresponding past tests and third ultrasound images which have not been measured for the intima-media thickness in corresponding past tests, and the user selected at least one of the second ultrasound images and at least one of the third ultrasound images as the at least one image
	the one or more processors are configured to determine the priorities with higher values for the at least one of the second ultrasound images than that for at least one of the third ultrasound images. 
Higuchi, in a similar field of endeavor involving medical image processing, teaches wherein one or more processors (at least fig. 1 (10) and corresponding disclosure in at least [0026]) are configured to determine priorities having higher values for second images which have findings in corresponding past tests than that of third images which do not have findings ([0048] which discloses displaying auxiliary diagnositic indications stored together with an ultrasonic image and [0052] which discloses displaying observation location indication in a candidate order which may be decided based on whether or not there are notes of findings associated with them and further notes the display control unit may display observation location indications with which notes of findings are associated preferentially over other observation location indications (i.e. auxiliary diagnostic indications [0050]. Examiner thus notes the images associated with the auxiliary diagnostic indications having findings are determined with higher values than images not having findings) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Takeda, as currently modified, to include determining priorities as taught by Higuchi in order to display the first set of images to the user in a desirable manner based on whether or not there are findings associated with the image.
	Examiner notes in the modified system images which have not been measured for the intima-media thickness would not have notes of findings and therefore would have a lower priority value than second ultrasound images which have already been measured and therefore have notes of findings. 
	Furthermore, in the modified system, the one or more processors are configured to determined the priorities as taught by Sorenson in any case including in a case where the first set of ultrasound images includes second ultrasound images which have already been measured for the intima-media thickness in corresponding past tests (a first type of finding (i.e. measurement)) and third ultrasound images which have not been measured for the intima-media thickness in corresponding past tests (i.e. no findings)) and the user selected at least one of the second ultrasound images and at least one of the third ultrasound images as the at least one image. In such a case, the processor would determine priorities with higher values for the at least one of the second ultrasound images than that for the at least one of the third ultrasound images accordingly.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda, Hayasaki, and Kozuka as applied to claims 1 and 2 above and further in view of Rahm et al. (US 20170300620 A1), hereinafter Rahm.
Regarding claims 7 and 8,
Takeda, as modified, teaches the elements of claims 1 and 2 as previously stated.  Kozuka further teaches wherein the one or more processors are configured to determine priorities with higher values for fourth ultrasound images images having a higher similarity to the target medical image than for fifth ultrasound images having a lower similarity to the target medical images. It appears that in the modified system, fourth images of a same test part as a current test part of the first ultrasound image would have priorities with higher values than fifth ultrasound images of a different test part from the current test part, due to the similarity values which would be associated with a same test part and a different test part.
Rahm, in a similar field of endeavor involving medical image processing, teaches wherein one or more processors (at least fig. 3 (190) and corresponding disclosure in at least [0077]) determine priorities with higher values for fourth images of a same test part as a current test part of a first image of a current test  than for fifth images of a different test part from the current test part ([0077] which discloses related image files are ranked in order of relevance and related image files of the same body part, same modality, and most recent to the current image files may be ranked as the most relevant related image files and [0070] which discloses relevant image files may include medical imaging that is of the same body part or region shown in the current image files). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Takeda, as currently modified to include determining priorities as taught by Rahm in order to ensure the images are displayed in such an arrangement based on the relevance to the current image. Such a modification allows an operator to view more relevant images prior to less relevant images.   
Examiner notes in the modified system the one or more processors are configured to determine the priorities as taught by Rahm in any case including in a case where the first set of ultrasound images includes fourth ultrasound images of a same test part as a current test part of the first ultrasound image and fifth ultrasound images of a different test part from the current test part,  and the user selected at least one of the fourth ultrasound images and at least one of the fifth ultrasound images as the at least one image. In such a case, the processor would determine priorities with higher values for the at least one of the fourth ultrasound images than that for the at least one of the fifth ultrasound images accordingly. 


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda, Hayasaki, and Kozuka as applied to claims 1 and 2 above, and further in view of Masumoto et al. (US 5660179 A), hereinafter Masumoto.
Regarding claims 9 and 10,
Takeda, as modified, teaches the elements of claims 1 and 2 as previously stated. Takeda further teaches wherein image files are stored on a basis of combined data of body mark image data and the ultrasound image data ([0098]) and further teaches wherein the body mark image data includes a body mark input image BI with a probe mark (PM) placed thereon ([0094]). Thus the first set of images would comprise images having body marks and probe marks.
Takeda, as modified, fails to explicitly teach wherein in a case where the first set of ultrasound images includes sixth ultrasound images having a same body mark and a same probe mark as a current body mark and a current probe mark given to the first ultrasound image and seventh ultrasound images not having the same body mark and the same probe mark as the current body mark and the current probe mark, and the user selected at least one of the sixth ultrasound images and at least one of the seventh ultrasound images as the at least one image, the one or more processors are configured to determine the priorities with higher values for the at least one of the sixth ultrasound images than that for the at least one of the seventh ultrasound images.
Matsumoto, in a similar field of endeavor involving ultrasound imaging, teaches one or more processor (at least fig. 1 (90) and corresponding disclosure in at least Col. 3 lines 61-66) configured to determine priorities with higher values to sixth ultrasound images having a same body mark and a same probe mark as a current body mark (at least fig. 4 (20) and corresponding disclosure in at least Col. 5 lines 38-44) and a current probe mark (at least fig. 4 (210) and corresponding disclosure in at least Col. 5 lines 38-44) given to a first ultrasound image (at least fig. 4 (220) and corresponding disclosure in at least Col. 5 lines 38-44) of a current test (Col. 5 lines 38-44 which discloses a tomographic image 220 of the subject now on diagnosis. Examiner notes that this is interpreted as a current test since it is happening “now”) than that for seventh ultrasound image not having the same body mark and the same probe mark as the current body mark and the current probe mark (Col. 5 which discloses CPU retrieves an address of an associated image from the management table within the image memory on the basis of the body mark now displayed and a position of probe mark after it is altered so that the associated diagnostic image case within the database is displayed on the display (Examiner notes that in retrieving/displaying the associated image having the same body mark and probe mark that a higher priority is given to such an image than any image having a different body mark and probe mark). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Takeda, as currently modified, to include giving a higher priority as taught by Matsumoto in order to ensure the images are displayed in an order of similarity based on the probe mark and body mark. Such a modification would ensure the more similar images displayed first are acquired from a same body part and probe position enhancing the similarity between the images.  
Examiner notes in the modified system the one or more processors are configured to determine the priorities as taught by Matsumoto in any case including in a case where the first set of ultrasound images includes sixth ultrasound images of a same body mark and a same probe mark as a current body mark and a current probe mark given to the first ultrasound image and seventh ultrasound not having the same body mark and the same probe mark as the current body mark and the current probe mark, and the user selected at least one of the sixth ultrasound images and at least one of the seventh ultrasound images as the at least one image. In such a case, the processor would determine priorities with higher values for the at least one of the fourth ultrasound images than that for the at least one of the fifth ultrasound images accordingly. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda, Hayasaki, Kozuka, and Chono as applied to claim 3 above, and further in view of Masumoto.
Regarding claim 11
Takeda, as modified, teaches the elements of claim 3 as previously stated. Takeda further teaches wherein image files are stored on a basis of combined data of body mark image data and the ultrasound image data ([0098]) and further teaches wherein the body mark image data includes a body mark input image BI with a probe mark (PM) placed thereon ([0094]). Thus the first set of images would comprise images having body marks and probe marks.
Takeda, as modified, fails to explicitly teach wherein in a case where the first set of ultrasound images includes sixth ultrasound images having a same body mark and a same probe mark as a current body mark and a current probe mark given to the first ultrasound image and seventh ultrasound images not having the same body mark and the same probe mark as the current body mark and the current probe mark, and the user selected at least one of the sixth ultrasound images and at least one of the seventh ultrasound images as the at least one image, the one or more processors are configured to determine the priorities with higher values for the at least one of the sixth ultrasound images than that for the at least one of the seventh ultrasound images.
Matsumoto, in a similar field of endeavor involving ultrasound imaging, teaches one or more processor (at least fig. 1 (90) and corresponding disclosure in at least Col. 3 lines 61-66) configured to determine priorities with higher values to sixth ultrasound images having a same body mark and a same probe mark as a current body mark (at least fig. 4 (20) and corresponding disclosure in at least Col. 5 lines 38-44) and a current probe mark (at least fig. 4 (210) and corresponding disclosure in at least Col. 5 lines 38-44) given to a first ultrasound image (at least fig. 4 (220) and corresponding disclosure in at least Col. 5 lines 38-44) of a current test (Col. 5 lines 38-44 which discloses a tomographic image 220 of the subject now on diagnosis. Examiner notes that this is interpreted as a current test since it is happening “now”) than that for seventh ultrasound image not having the same body mark and the same probe mark as the current body mark and the current probe mark (Col. 5 which discloses CPU retrieves an address of an associated image from the management table within the image memory on the basis of the body mark now displayed and a position of probe mark after it is altered so that the associated diagnostic image case within the database is displayed on the display (Examiner notes that in retrieving/displaying the associated image having the same body mark and probe mark that a higher priority is given to such an image than any image having a different body mark and probe mark). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Takeda, as currently modified, to include giving a higher priority as taught by Matsumoto in order to ensure the images are displayed in an order of similarity based on the probe mark and body mark. Such a modification would ensure the more similar images displayed first are acquired from a same body part and probe position enhancing the similarity between the images.  
Examiner notes in the modified system the one or more processors are configured to determine the priorities as taught by Matsumoto in any case including in a case where the first set of ultrasound images includes sixth ultrasound images of a same body mark and a same probe mark as a current body mark and a current probe mark given to the first ultrasound image and seventh ultrasound not having the same body mark and the same probe mark as the current body mark and the current probe mark, and the user selected at least one of the sixth ultrasound images and at least one of the seventh ultrasound images as the at least one image. In such a case, the processor would determine priorities with higher values for the at least one of the fourth ultrasound images than that for the at least one of the fifth ultrasound images accordingly. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda, Hayasaki, Kozuka, and Higuchi as applied to claim 6 above, and further in view of Masumoto.
Regarding claim 12,
Takeda, as modified, teaches the elements of claim 6 as previously stated. Takeda further teaches wherein image files are stored on a basis of combined data of body mark image data and the ultrasound image data ([0098]) and further teaches wherein the body mark image data includes a body mark input image BI with a probe mark (PM) placed thereon ([0094]). Thus the first set of images would comprise images having body marks and probe marks.
Takeda, as modified, fails to explicitly teach wherein in a case where the first set of ultrasound images includes sixth ultrasound images having a same body mark and a same probe mark as a current body mark and a current probe mark given to the first ultrasound image and seventh ultrasound images not having the same body mark and the same probe mark as the current body mark and the current probe mark, and the user selected at least one of the sixth ultrasound images and at least one of the seventh ultrasound images as the at least one image, the one or more processors are configured to determine the priorities with higher values for the at least one of the sixth ultrasound images than that for the at least one of the seventh ultrasound images.
Matsumoto, in a similar field of endeavor involving ultrasound imaging, teaches one or more processor (at least fig. 1 (90) and corresponding disclosure in at least Col. 3 lines 61-66) configured to determine priorities with higher values to sixth ultrasound images having a same body mark and a same probe mark as a current body mark (at least fig. 4 (20) and corresponding disclosure in at least Col. 5 lines 38-44) and a current probe mark (at least fig. 4 (210) and corresponding disclosure in at least Col. 5 lines 38-44) given to a first ultrasound image (at least fig. 4 (220) and corresponding disclosure in at least Col. 5 lines 38-44) of a current test (Col. 5 lines 38-44 which discloses a tomographic image 220 of the subject now on diagnosis. Examiner notes that this is interpreted as a current test since it is happening “now”) than that for seventh ultrasound image not having the same body mark and the same probe mark as the current body mark and the current probe mark (Col. 5 which discloses CPU retrieves an address of an associated image from the management table within the image memory on the basis of the body mark now displayed and a position of probe mark after it is altered so that the associated diagnostic image case within the database is displayed on the display (Examiner notes that in retrieving/displaying the associated image having the same body mark and probe mark that a higher priority is given to such an image than any image having a different body mark and probe mark). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Takeda, as currently modified, to include giving a higher priority as taught by Matsumoto in order to ensure the images are displayed in an order of similarity based on the probe mark and body mark. Such a modification would ensure the more similar images displayed first are acquired from a same body part and probe position enhancing the similarity between the images.  
Examiner notes in the modified system the one or more processors are configured to determine the priorities as taught by Matsumoto in any case including in a case where the first set of ultrasound images includes sixth ultrasound images of a same body mark and a same probe mark as a current body mark and a current probe mark given to the first ultrasound image and seventh ultrasound not having the same body mark and the same probe mark as the current body mark and the current probe mark, and the user selected at least one of the sixth ultrasound images and at least one of the seventh ultrasound images as the at least one image. In such a case, the processor would determine priorities with higher values for the at least one of the fourth ultrasound images than that for the at least one of the fifth ultrasound images accordingly. 


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda, Hayasaka, and Kozuka as applied to claims 1 and 2 above, and further in view of Lau et al. (US 20070127795 A1), hereinafter Lau.
Regarding claims 13 and 14,
Takeda, as modified teaches the elements of claims 1 and 2 as previously stated. Takeda, as modified, further teaches wherein the one or more processors are further configured to perform comparison between the first set of ultrasound images and the first ultrasound image to acquire similarities between the first set of ultrasound images and the first ultrasound image, and determine the priorities so that the priorities corresponding to the first set of ultrasound images having the similarities with higher values to be higher (Kozuka [0125] which discloses comparing a target medical image and similar medical images and displaying the medical images in order of decreasing similarity. Examiner thus notes the priorities are higher for images having a higher similarity since they are displayed first)
It is unclear if the comparison involves pattern matching.
Nonetheless, in a similar field of endeavor involving medical image processing, teaches wherein a processor performs pattern matching between a past image and a current image, and performs ranking of a priority in accordance with a level of similarity ([0066] which discloses registering (i.e. pattern matching) a current image with images in a historical exam and provides a metric value (i.e. ranking) which indicates a similarity between the two images).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Takeda, as currently modified, to include pattern matching as taught by Lau in order to evaluate the similarity between images accordingly (Lau [0066]). 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda, Hayasaka, and Kozuka, and Chono as applied to claim 3 above, and further in view of Lau.
Regarding claim 15,
Takeda, as modified teaches the elements of claim 3 as previously stated. Takeda, as modified, further teaches wherein the one or more processors are further configured to perform comparison between the first set of ultrasound images and the first ultrasound image to acquire similarities between the first set of ultrasound images and the first ultrasound image, and determine the priorities so that the priorities corresponding to the first set of ultrasound images having the similarities with higher values to be higher (Kozuka [0125] which discloses comparing a target medical image and similar medical images and displaying the medical images in order of decreasing similarity. Examiner thus notes the priorities are higher for images having a higher similarity since they are displayed first)
It is unclear if the comparison involves pattern matching.
Nonetheless, in a similar field of endeavor involving medical image processing, teaches wherein a processor performs pattern matching between a past image and a current image, and performs ranking of a priority in accordance with a level of similarity ([0066] which discloses registering (i.e. pattern matching) a current image with images in a historical exam and provides a metric value (i.e. ranking) which indicates a similarity between the two images).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Takeda, as currently modified, to include pattern matching as taught by Lau in order to evaluate the similarity between images accordingly (Lau [0066]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda, Hayasaka, and Kozuka as applied to claim 1 above and further in view of Holladay et al. (US 20070073147 A1), hereinafter Holladay.
Regarding claim 16,
Takeda, as modified, teaches the elements of claim 1 as previously stated. Takeda, as modified, fails to explicitly teach wherein the database is configured to store reference values of the intima-media thickness for a particular patient, and wherein the second processor is configured to automatically create the test report further showing the reference values according to the patient.	Holladay, in a similar field of endeavor involving ultrasonic IMT measurements, teaches a database (at least fig. 3 (306) and corresponding disclosure in at least [0033]) which stores reference values of the intima-media thickness for each age and sex ([0033] which discloses comparing the IMT with reference data of population statistics with respect to age and sex) and wherein one or more processors (at least fig. 2 (21) and corresponding disclosure in at least [0032]) automatically creates a single test report (at least fig. 3 (314) and corresponding disclosure in at least [0035]) comprising the reference values according to the patient (at least figs. 4A-4B which disclose ultrasound images with colors overlaid to show portions where IMT values are higher or lower than the IMT population based on the reference values. Examiner notes in its broadest reasonable interpretation the color indicators are interpreted as comprising the reference values according to the patient in that they represent a comparison between the reference values and the patient)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Takeda, as currently modified, to include storing reference values and creating a test report as taught by Holladay in order to assist in diagnosing the patient based on IMT value. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda, Hayasaki, and Kozuka as applied to claim 1 above and further in view of Miyachi (US 20100113930 A1).
Takeda, as modified, teaches the elements of claim 1 as previously stated.  Takeda, as modified,  wherein the one or more processors are configured to calculate an elastic index of the blood vessel based on the ultrasound images of the intima-media thickness of the blood vessel, and automatically create the single test report image further comprising the elastic index. 
Miyachi, in a similar field of endeavor involving ultrasound imaging, teaches one or more processors processor (at least fig. 1 and corresponding disclosure in at least [0112]) configured to calculate an elastic index of the blood vessel ([0134] which discloses the beta calculation portion 131 calculates the stiffness parameter and [0141] which discloses elastic indices (stiffness parameter beta)) on the basis of a test image ([0132] which discloses the displacement tracks displacement from the image data and transmits the diameter values to the beta calculation portion) 
and automatically creates a test report (at least fig. 6, fig. 7, or fig. 33) further showing the elastic index (See at least figs. 6, 7 or 33 which depict beta (i.e. elastic index) is displayed in a test report. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Takeda, as currently modified, to include calculating an elastic index of the blood vessel and showing the elastic index as taught by Miyachi in order to provide evaluations of the vessels for improved diagnosis.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda, Hayasaka, and Kozuka as applied to claim 2 above, and further in view of Yamamoto (US 20160338674 A1), hereinafter Yamamoto.
Regarding claim 18,
Takeda, as modified, teaches the elements of claim 2 as previously stated. Hayasaka further teaches the one or more processors are further to display an ultrasound image (at least fig. 10 (G5) and corresponding disclosure in at least [0036]. Examiner notes the image G5 is necessarily generated from data before image processing (i.e. acquired echo data)) 
Measure the intima-media thickness based on the displayed ultrasound image to acquire a new measurement value ([0040] which discloses a marker M’ for designating a measurement position when re-measuring the composite thickness IMT), and 
Attach the new measurement value to the ultrasound image ([0041] which discloses the remeasurement value is stored over the original measurement value IMT5. Examiner thus notes the measurement values is attached to the ultrasound image data U5 and at least fig. 13 which depicts the new measurement value IMT 5’ attached to the ultrasound image G5 via the display). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Takeda, as currently modified, to include a new measurement value as taught by Hayasaki in order to obtain accurate results when an abnormal value of IMT is present.
Takeda, as modified, fails to explicitly teach wherein in a case where data before image processing acquired in any one of the past tests are stored in the database, the one or more processors are configured to create a new ultrasound image from the data before image processing.
Yamamoto, in a similar field of endeavor involving ultrasound imaging teaches wherein in a case where data before image processing acquire in any one of a past test are stored in a database ([0008] which discloses received wave signal data is stored), one or more processors are configured to create a new ultrasound image from the data before image processing ([0008] which discloses image data is generated again from the stored element data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Takeda, as currently modified, to include creating a new ultrasound image as taught by Yamamoto in order to change the image quality of the images to be different from the images which were generated previously (Yamamoto [0008]) 
It would have been further obvious to a person having ordinary skill in the art to have measured the intima-media thickness based on the new ultrasound image to acquire a new measurement value in order to enhance the accuracy of the remeasurement by taking measurements from an ultrasound image having a higher-image quality (Yamamoto [0008])


Response to Arguments
New 35 U.S.C. 112(b) rejections necessitated by amendment.
Applicant’s arguments with respect to claims 1-19 have been considered but are moot in view of the new grounds of rejection necessitated by amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                     

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793